Citation Nr: 1143475	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to rating of 70 percent for service connected posttraumatic stress disorder (PTSD) prior to December 1, 2009.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision in which the RO continued a 50 percent evaluation for the Veteran's service-connected PTSD.  The Veteran perfected a timely appeal with regard to that rating decision.  While the appeal was pending, the RO issued a July 2011 rating decision which assigned a 70 percent evaluation for the Veteran's service-connected PTSD.  The Board notes that the Veteran's May 2006 VA Form-9 specifically stated that he was seeking a 70 percent evaluation for his service-connected PTSD.  Similarly, the Veteran's representative, in May and October 2006 statements indicated the Veteran's desire for a rating of 70 percent.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993). 

In this case, the Veteran has limited his appeal.  Given that the RO granted the Veteran a 70 prior rating, effective December 1, 2009, the Board will limit its consideration to whether a 70 percent rating is warranted prior to December 1, 2009.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to December 1, 2009, the Veteran's PTSD was primarily characterized by hypervigilance, hyperarousal, anger, irritability, and sleep disturbances which produced social and occupational impairment with reduced reliability and productivity.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation, as a result of his service-connected PTSD disability.  


CONCLUSIONS OF LAW

1.  Prior to December 1, 2009, the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011); Hamilton v. Brown, 4 Vet. App. 528 (1993).

2.  From December 1, 2009, the criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively in letters dated in July 2005 and July 2009, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the July 2011 supplemental statement of the case reflects readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's post-service VA treatment records as well as reports from VA examinations have been associated with the claims file.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Analysis

In April 2005, the Veteran filed a claim for an increase in his PTSD disability rating, which was rated as 50 percent disabling, contending that he was entitled to a 70 percent rating.  

A.  Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges, however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

The Veteran's PTSD is currently rated as 50 percent disabling prior to December 1, 2009, and 70 percent disabling since December 1, 2009, under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The Board notes that a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).


B.  Factual Background

VA psychology treatment notes dated from September 2004 to May 2005 show that the Veteran remained hyprearoused and hypervigilant.  Especially in regards to resolving his family problems, security of his grandchildren in particular.  It was noted that the Veteran was managing well at work (finds distraction at work from home problems).  He is trying not to allow management changes to stress him out.  The Veteran reported that he is respected at work.  

A June 2005 VA psychology note shows that the Veteran reported that work is slow in his role as a foreman.  He reported that he is happy to go to work where he is surrounded by men, and where they ask his advice and support on work and personal matters.  The Veteran remained hyperaroused and hypervigilant in regards to solving his family problems.  He reported that his marriage is good-though stressed by family problems with daughter.  

An August 2005 VA examination report shows that the Veteran reported ongoing symptoms including reexperiencing the traumatic event and recurrent intrusive images and thoughts about his traumatic experiences.  He also experiences traumatic nightmares.  He reports that the frequency and severity of intrusive images and nightmares depends on how tired he is and also on the degree of stress in his life at a particular time.  The sound of helicopters can precipitate flashbacks and can induce intense physiological responses. He finds that watching the news from Iraq and Afghanistan as well as war documentaries and movies also tends to stir up traumatic memories and physiological distress.  While the Veteran does experience distress with recollections of Vietnam or watching news about the current conflicts he does not avoid these because he does feel interested in investments in the military and the young men who are serving and the future of the country and wants to stay informed.  He however does avoid social activities and recreational activities and attempting to keep brothers and sisters at arm's length to avoid worrying about their problems.  His wife and daughters report that he has a very restricted range of affect and is unable to express and acknowledge any positive feelings but is preoccupied by the security of the women in his family and is very concerned about the potential dangers that can befall unwary women.  He talked about how upset he gets if he comes home early in the morning from work and finds the door unlocked.  He is aware that his wife and daughters find him irritable, more capable of negative emotions and not capable of positive emotions.  Outside of work he spends his time at home fixing things and reports that he is mechanically very capable of whatever repairs are necessary at home.  Social relationships are very limited to taking care of essentials with little recreation and leisure time activity.  The Veteran finds that bearing himself at work or at home in terms of productive chores that he can control helps him to withdraw from his anxiety about catastrophic dangers to his family and his irritability.  The Veteran reported past substance abuse but indicated that he has not had an issue with this in 15 years.  He has not been assaultive or physically violent in the last three years.  However, he is irritable and has been verbally abusive in the last 3 years.  In summary, the Veteran is preoccupied with anxiety about potential catastrophic dangers to his wife, daughters, granddaughter and irritability and tends to avoid his feelings by immuring himself to a devotion to his job and taking care of chores at home. 

Upon mental status examination, there were no impairments of thought process or communication noted.  The Veteran denied any hallucinations, delusions, however he did report that he is regarded as suspicious and has difficulty trusting people.  Eye contact was limited.  He denied any suicidal ideation currently because of strong sense of responsibility to take care of his wife, daughter and granddaughter.  He is very easily irritated and has homicidal fantasies.  The Veteran was neatly dressed with good personal hygiene.  He was fully oriented and was able to recall 3/3 phrases immediately and after several minutes delay.  He is vigilant about security at home, checking doors and windows.  He does not do so as a repetitive obsession or compulsion.  Rate, flow, and volume of speech were normal.  The Veteran tends to avoid public places and social gatherings.  He denies symptoms of frank panic attacks and agoraphobia.  His mood is generally dysphoric with irritability, worrying about potential dangers to family.  While the Veteran experiences violent impulses when irritated in recent years his impulse control has been good without any physical acting out, although he may be verbally abusive.  Sleep is restless at times with stress and when the Veteran is tired he tends to be more irritable.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.  

An April 2006 VA psychology note shows that the Veteran remained hyperaroused and hypervigilant regarding his family problems.  The Veteran reported that work was stable, in his role as foreman and "resident psychologist" although it has been more stressful as of late with endemic drug and alcohol abuse there.  He reported feeling responsible for his comrades.  He reported that he was trying not to let management changes stress him out.  The Veteran reported that he is respected at work and is thinking about the possibility of retirement at some point in the future.  

VA treatment records dated from May 2006 to September 2009 show that the Veteran had continued treatment for his PTSD symptoms.  The sessions focused on helping the Veteran deal with stress at home (primarily related to his troubled daughter and his grandchildren) as well as coping with stress at work.  The Veteran's PTSD symptoms were primarily sleep disturbances (nightmares, lack of sleep) irritability, and anger.  

A July 2009 written statement from the Veteran indicated that since February 22, 2002, he has been experiencing deficiencies in work, family relations, judgment, thinking, and mood due to obessional rituals which interfere.  He reported panic attacks, depression affecting his ability to function; impaired impulse control; unprovoked irritability; difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  

He stated that competitive pressures have and continue to result in stress causing loss of temper, which includes having to walk away from situation to keep impulses of physical action away.  Inability to achieve increased responsibility at work due to temper and inability to handle stress effectively in combination with known reputation as a Vietnam Veteran.  Panic attacks and anxiety are present with hyperventilation, racing thoughts and increased heart rate.  Subconsciously when sleeping episodes of talking in sleep; yelling and crying in sleep.  Waking up from flashback dreams and jumping out of bed.  Social isolation-keeping just to family life.  He stated that family life was stressful with family problems and work problems.  With respect to work issue, he stated that he has a failure to bend and give feedback.  He said he is often left out of the loop by family members because they do not want to stress him out.  The Veteran stated that it is very difficult to talk and clarify his thoughts about how he feels about his issues that have negatively affected his life.  He stated that he continues in therapy at the VA.  

Various October 2009 VA mental health outpatient note show that the Veteran reported continuing to struggle with recent increase in PTSD symptoms, likely exacerbated by planned retirement next week.  The Veteran reported decreased sleep, increased anger, increase in intrusive thoughts, and feelings of abandonment by leadership and people in authority.  

November 2009 VA mental health outpatient notes show that the Veteran continued to experience an increase in his PTSD symptoms and reported smoking marijuana on a daily basis to help with anger, stress, and PTSD symptoms.  The Veteran complained of poor sleep and irritability.  

C.  Analysis

The Board has considered the evidence of record in light of the criteria noted above and finds that the criteria for a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD prior to December 1, 2009.  

The Board finds that the overall medical evidence reflects a level of impairment most consistent with the criteria for the current 50 percent rating under Diagnostic Code 9411.  The record reflects that the Veteran's PTSD has caused social impairment which has been primarily characterized by hypervigilance and hyperarousal.  During the appeal period, the Veteran's PTSD symptoms have predominantly affected him socially rather than occupationally and looking at his disability picture as a whole, his PTSD more closely approximates 50 percent disability rating.  

The Veteran's level of social impairment is most consistent with a 50 percent rating.  The Veteran has been married to the same woman for a very long time.  His social impairment seems to be primarily characterized by irritability, anger, and a preoccupation with the safety of his wife, daughter, and grandchildren.  Outside of the family, the Veteran reported being a "psychologist" and trusted counselor to co-workers on personal matters.  However, the Veteran has stated that he experiences panic attacks and anxiety with hyperventilation, racing thoughts and increased heart rate.  He reported sleeping problems including episodes of talking in sleep; yelling and crying in sleep, waking up from flashback dreams and jumping out of bed.  

Overall, during the appeal period, the Veteran's social impairment seemed to wax wane but never approximated a higher 70 percent rating.  At times of stress, whether work related or familial, the Veteran experienced increases in his symptoms and would report increased difficulty sleeping or increase irritability or anger.  However, the evidence does not show that the Veteran had intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently appropriately or effectively, spatial disorientation or neglect in personal hygiene, or other more severe symptoms that would warrant a rating in excess of 50 percent.  

In terms of occupational impairment, the Board finds that his level of impairment does not warrant a rating in excess of 50 percent.  During the appeal period the Veteran was working fulltime at the same place of employment since 1964.  At various VA outpatient appointments the Veteran reported that he was trying not to let the management stress him out.  He reported that he was respected at work and that people come to him for guidance on professional matters.  In July 2009 the Veteran reported that his PTSD symptoms of inability to handle stress effectively and his temper (in combination with reputation as a Vietnam Veteran) created an inability for the Veteran to achieve increased responsibility at work.  The Veteran also reported a failure to bend and offer feedback at work.  Various VA treatment records discussed the Veteran's work-related stress and the anger he experienced towards management.  A 50 percent rating contemplates reduced reliability and productivity occupationally as well as a difficulty in establishing work relationships.  Finally, the GAF score of 50, assigned by the VA examiner is most consistent with a 50 percent rating as well.  

Based upon these findings, and following a full review of the record, the Board has determined that the preponderance of the evidence is against a finding that the Veteran's disability should be rated in excess of 50 percent prior to December 1, 2009.  During the appeal period, the Veteran's PTSD has been no more than 50 percent disabling, therefore the requirements for a rating of 70 percent have not been met.  

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that his PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 50 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that his PTSD results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period in question.  

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous psychiatric hospitalizations or emergency room visits for his PTSD.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




TDIU

In August 2009, the Veteran reported that he last worked fulltime in November 2009 and that he left his job because of his PTSD disability.  The Veteran stated that his symptoms started to increase in 2004 and interfered with his ability to work.  He reported that he would take time off, had a 5 week suspension in April 2009 and was ultimately asked to stop working in November 2009.  

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) as provided in 38 C.F.R. § 4.16(a) , the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if there is two or more disabilities, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; and, disabilities affecting a single body system such as the orthopedic system.  Id.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

However, in order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In the instant case the Veteran meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) due to his service-connected PTSD, which has been evaluated as 70 percent disabling since December 1, 2009.  Thus, the Veteran meets the schedular criteria outlined in 38 C.F.R. § 4.16(a).  

After considering all of the evidence of record, the Board finds that the Veteran meets the criteria outlined in 38 C.F.R. § 4.16(a), and after resolving all reasonable doubt in the Veteran's favor, his PTSD has rendered him unable to secure or follow a substantially gainful occupation.  

From April 2006 to March 2007 VA psychology notes show that the Veteran reported that work was stable.  He indicated that he was trying not to allow management changes to stress him out.  He reported that he was respected at work and was thinking about the possibility of retirement at some point in the future.   

Beginning in October 2008, VA treatment records show that the Veteran began to report having significant issues at work.  He reported that the upper management desired to pay him compensation for early retirement.  The Veteran reported trying not to allow management changes to stress him out.  

Records from the Veteran's former employer dated in April and May 2009 show that the Veteran was suspended for gross neglect of duty.  

A September 2009 VA mental health outpatient note shows that the Veteran reported ongoing work related stress but has decided to retire from the Globe after 42 years.  He has submitted his paperwork requesting this retirement but still angry about how his long career is ending.  

An October 2009 VA mental health outpatient note shows that the Veteran continues to struggle with anger directed at authority figures at place of employment.  A separate October 2009 VA mental health outpatient note showed that the Veteran continued to struggle with recent increase in PTSD symptoms, likely exacerbated by his planned retirement the next week.  The Veteran discussed anger towards employers and supervisors for past wrongs and discussed the Veteran's general pattern of confronting people in authority.  

A November 2009 VA psychiatry outpatient note shows that the Veteran had recently retired from Boston Globe printing press with history of PTSD, alcohol and poly substance abuse in sustained remission who had been symptomatic with severe hyperarousal and reexperiencing coping mostly through  avoidance but recently no longer able to cope.  

At a December 2009 VA examination, the examiner commented extensively as to the issue of whether the Veteran's PTSD has rendered him unemployable.  The examiner reported that the Veteran worked for the Boston Globe as a pressman for 45 years.  He retired on November 18, 2009.  The Veteran, because of his PTSD, was unable to adapt to the changes at his workplace.  The examiner explained that this is a crucial and important point from a compensation point of view because it explains how the Veteran could have a job for 45 years but toward the end of his tenure experiences severe employment problems.  It is often typical of individuals with PTSD that they can be rigid and find it extremely difficult to deal with change and extremely difficult to deal with authority.  This Veteran's performance at work became so compromised that he was suspended for 35 days about three months ago for poor performance.  The Veteran noted that up until a few years ago his performance had been generally good but as the work tasks began to change the Veteran stated "I could not take the stress."  When the Veteran was recently given a performance evaluation, the argument became so heated that the Veteran stated he was almost fired.  Additionally, the Veteran began to miss increasing amounts of time from work.  It is noted that in the last examination, done in 2005, the Veteran missed very little time.  The Veteran reported experiencing increasing memory and concentration issues at work.  He is angry and has thoughts about hurting others.  His anger has become so severe and so upsetting that the Veteran stated that he felt that if he did not leave he would physically harm someone and he wanted to leave before this had a chance to occur.  The examiner stated that it was obvious that the Veteran had undergone a strikingly negative change in his capacity to work.  The examiner indictaed that it was his opinion that the Veteran is not capable of working at his current job, he therefore would be totally unemployable with a likelihood much more likely than not.  

When considering whether he would be unemployable for any job at all, it must be recognized that the Veteran has generally undergone a significant increase in his symptoms over the last year or two in terms of his ability to work.  Therefore, in terms of employability in a job other than his current job there would be at least a moderately severe decrement of productivity and efficiency.  This can be said with a likelihood more likely than not.  Indeed, a Veteran who is worried about assaulting others, who is constantly angry, who is constantly anxious and upset and who is having significant memory and concentration problems related to his PTSD would not make the best employment candidate.  

Therefore, the two statements that can be made about the Veteran's employment capacity are: (1) he is not capable of working at his current position and is totally unemployable as regard to this position because of his PTSD symptoms (2) as regards to another position, he would have a moderately severe impairment of productivity and efficiency based on his PTSD symptoms were he to attempt to return to work in another position.  

The Board has carefully considered the Veteran's contention that his service-connected PTSD has rendered him unemployable.  Given the fact that the Veteran has worked at the same place of employment in a specialized area for over 45 years it is unlikely that the Veteran could obtain substantially gainful employment in another field, especially given the level of impairment present due to his PTSD symptoms.  Since the December 2009 examiner found the Veteran not capable of working at his current position and totally unemployable as regard to this position because of his PTSD symptoms, it appears that but for the severity of the Veteran's PTSD symptoms, the Veteran would be substantially and gainfully employed.  

Thus, applying the benefit of the doubt rule, the Board finds that the Veteran's service-connected disability is sufficient in and of itself to prevent the Veteran from maintaining substantially gainful employment.  Therefore, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD is of such severity as to preclude his participation in all forms of substantially gainful employment; thus, a TDIU rating due to service-connected PTSD is warranted, at least for the period from December 1, 2009. 


ORDER

Entitlement to a rating in excess of 50 percent prior to December 1, 2009, is denied.  

Subject to the provisions governing the award of monetary benefits, entitlement to a TDIU, from December 1, 2009, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


